Title: To Thomas Jefferson from William Short, 21 April 1808
From: Short, William
To: Jefferson, Thomas


                  
                     
                        before 21 Apr. 1808
                     
                  
                  The memda. shall be attended to with care & with pleasure—
                  The fine weather will carry me first to Congress hall &  then to Rep’s—
                  I find medicinal waters useful to me in this climate & those of Ballston peculiarly so—But if I should be able to give them up it will give me a great deal of pleasure to visit Monticello—I wish however it were in my power to impart to you a conviction, which I have myself, that I could be more useful elsewhere—but I know this kind of conviction is difficult, as it is certainly delicate, to convey to another, when self interest appears to be the motive—In all events & under all circumstances ever yours
               